Title: Thomas Jefferson to Reuben Perry, 3 November 1814
From: Jefferson, Thomas
To: Perry, Reuben


          Dear Sir  Poplar Forest Nov. 3. 14.
          I am glad to have it now in my power to give you a draught on Richmond for 75.D. which overpays our former balance of 67.48 and it’s interest. if any merchant in Lynchburg should want money in Richmond you may perhaps exchange it for cash. otherwise if you inclose it to mr Gibson he will forward the money to you by mail: or if you prefer returning me the note, I will write to mr Gibson to inclose you the money by mail. I shall endeavor to see mr Adkinson and press him to compleat my bill of scantling. 
                  Accept my best wishes
          Th: Jefferson
        